Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “comparing, with an electronic processor …, the records to identify pairs of matching records…,” “assigning each matching record to a unique partition…,” and “electronically updating each record with a partition identifier....”
Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
1 parallel processing can be performed on each partition independently, wherein the unique partition assignment is selected from a plurality of available partitions and each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers; updating each record with a partition identifier representative of the unique partition assignment to identify and link the matching records within the stored data set through parallel2 processing, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “an electronic processor;” “electronically stored,” and “electronically updating each record.” The element “an electronic processor” is a generic 

Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The elements “electronically stored” and “electronically updating each record” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “electronically stored” and “electronically updating each record” are well-understood, routine, conventional activity in the field. See for example:
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


As previously identified, the claim also recites the additional element “electronic processor” which is well-understood, routine, and conventional.
According to Berkheimer Option A (See MPEP 2106.07(a)(III)): “A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at page 17: “The memory 232 is typically semiconductor-based memory as would be generally understood by persons skilled in the art. The storage devices 234 may include semiconductor-based memory such as read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM)” and “a central processing unit such as a microprocessor or microcontroller for executing programs, performing data manipulations and controlling the tasks of the hardware system. The processor 230 can be any suitable Intel, AMD, Motorola, Texas Instruments, or Sun processor, or the like. Communication with the central processor 230 is implemented through the system bus 244 for transferring information among the components of the hardware system.”  These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “compare the records to identify pairs of matching records…,” “assign each matching record to a unique partition…,” and “electronically update each record with a partition identifier....”
Step 1 and Step 2A (Prong 1) (2019 PEG)
	The limitations of: compare the records to identify pairs of matching records in the electronically stored data set representative of a same entity; assign each matching record to a unique partition containing all matching records representing the same entity, wherein each matching record in the unique partition does not overlap with records within any other partition representing the same entity, so3 parallel processing can be performed on each partition independently, wherein the unique partition assignment is selected from a plurality of available partitions and each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers; update each record with a partition identifier representative of the unique partition assignment to efficiently identify and link the matching records within the stored data set through parallel4 processing, as drafted, are a system/machine that, under its broadest reasonable interpretation, covers performance of the limitation in the 

Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a processor,” “a memory,” “electronically stored,” and “electronically update each record.” The elements “processor” and “memory” are recited at a high-level of generality (i.e. as a generic memory in communication with a generic processor and instructions stored in such generic memory) such that it amounts no more than mere instructions to apply the exception using generic computer components.  The elements “electronically stored” and “electronically update each record” amount to mere data storage, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor and the memory).   The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor and the memory).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)

The elements “electronically stored” and “electronically update each record” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “electronically stored” and “electronically update each record” are well-understood, routine, conventional activity in the field. See for example:
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


As previously identified, the claim also recites the additional elements “a processor” and “a memory” which are well-understood, routine, and conventional.
A citation to an express statement in the specification or to a statement made by an applicant during prosecution.” The specification states at page 17: “The memory 232 is typically semiconductor-based memory as would be generally understood by persons skilled in the art. The storage devices 234 may include semiconductor-based memory such as read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read-only memory (EPROM)” and “a central processing unit such as a microprocessor or microcontroller for executing programs, performing data manipulations and controlling the tasks of the hardware system. The processor 230 can be any suitable Intel, AMD, Motorola, Texas Instruments, or Sun processor, or the like. Communication with the central processor 230 is implemented through the system bus 244 for transferring information among the components of the hardware system.”  These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “comparing the records to identify pairs of matching records…,” “for each of said pairs of matching record, storing a match record…,” “storing each said pairs of matching records…,” “assigning each matching record to a unique partition....”
Step 1 and Step 2A (Prong 1) (2019 PEG)
	The limitations of “comparing the records to identify pairs of matching records in the electronically stored data set representative of a same entity; for each of the pairs of matching records, storing a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records; and assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each matching record in the unique partition does not overlap with records within any other partition representing the same entity, so5 parallel processing can be performed on each partition independently, wherein the unique partition is selected from a plurality of available partitions, each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers and the step of assigning each matching record to a unique partition comprises ….,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element: “electronically stored.” The element “electronically stored” amounts to mere data storage, which is a form of insignificant extra-solution activity.  The 
Step 2B (PEG 2019)
The element “electronically stored” was considered to be insignificant extra-solution activity in Step 2A, and thus is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “electronically stored” is well-understood, routine, conventional activity in the field. See for example:
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


Considering the additional element individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.



Regarding Claims 15 and 3, the limitations “for each match record, to: (a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; (b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; and (c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record” further define the abstract idea in the independent claims above. Therefore, the claims are directed to an abstract idea without significantly more.

Regarding Claims 16 and 4, the limitation “wherein the partition identifier is a numeric identifier and the available partition identifier is a lowest available numeric identifier” further defines the abstract idea in the independent claims above. Therefore, the claims are directed to an abstract idea without significantly more.

Regarding Claims 17 and 5, the limitations “for each match record, to: (a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; (b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; and (c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record,” further define the abstract idea in the independent claims above. Therefore, the claims are directed to an abstract idea without significantly more.

Regarding Claims 18 and 6, the limitations “for each match record, to: (a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; (b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; and (c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has 

Regarding Claims 19 and 7, the limitations “for each match record, to: (a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; (b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition; (c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition; and 
(d) if the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merge the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions” further define the abstract idea 

Regarding Claims 20 and 8, the limitations “wherein the partition identifier of the first one of the different partitions and the partition identifier of the second one of the different partitions are numeric identifiers and wherein the step of merging the different partitions into a single partition comprises: if the first one of the different partitions has a partition identifier that is less than a partition identifier of the second one of the different partitions, assigning the partition identifier of the first one of the different partitions to the second one of the different partitions; and if the first one of the different partitions has a partition identifier that is greater than a partition identifier of the second one of the different partitions, assigning the partition identifier of the second one of the different partitions to the first one of the different partitions” further define the abstract idea in the independent claims above. Therefore, the claims are directed to an abstract idea without significantly more.

Regarding Claims 21 and 9, the limitation “wherein the records in each pair of matching records have one or more matching data elements” further defines the abstract idea in the independent claims above. Therefore, the claims are directed to an abstract idea without significantly more.


Regarding Claim 12, the limitation “wherein the records contain data elements representative of at least one selected from the group consisting of a business entity and an 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2017/0364563).

Regarding Claims 13 and 1, Gao discloses a computer-based information handling system for resolving and partitioning matching records in an electronically stored data set, the system comprising: 

a memory in electronic communication with the processor ([0070], Gao); and 
instructions stored in the memory, the instructions being executable to: 
compare the records to identify pairs of matching records in the electronically stored data set representative of a same entity ([0023], “such as an entity key that represents an entity (e.g., member or company) in the online professional network and a partition key that represents a given partition (e.g., time interval, location, demographic, etc.) associated with the data. In turn, rows from disparate inputs with the same entity key and partition key may be aggregated into a single merged record by data-processing system 102,” Gao); 
assign each matching record to a unique partition containing all matching records representing the same entity, wherein each record in the unique partition does not overlap with records within any other partition representing the same entity, so parallel6 processing can be performed on each partition independently ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 7, [0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” [0030], “For example, the processing apparatus may partition the records in a data set so that records from a given day are stored, in ascending order of entity key, in the same data file,” [0037], “Merging apparatus 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value pairs 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao),
wherein the unique partition is selected from a plurality of available partitions and each of the plurality of available partitions assignment is represented by one of a plurality of electronically stored partition identifiers ([0030], Gao); and 
electronically update each record with a partition identifier representative of said unique partition assignment to efficiently identify and link the matching records within the electronically stored data set through parallel processing8 ([0030], [0043], [0045], [0053], “To generate merged 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” Gao). 

Regarding Claims 14 and 2, Gao discloses a computer-based information handling system, the instructions further executable to, for each of the pairs of matching records, store in the memory a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records ([0037], Gao). 

Regarding Claims 15 and 3, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record ([0045]-[0049], Gao). 



Regarding Claims 17 and 5, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 18 and 6, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 

(b) if the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); and 
(c) if the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assign a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao). 

Regarding Claims 19 and 7, Gao discloses a computer-based information handling system, the instructions further executable, for each match record, to: 
(a) determine whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determine whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 

(d) if the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merge the different partitions into a single partition by setting a partition identifier of a first one of the different partitions to be equal to a partition identifier of a second one of the different partitions ([0045]-[0049], Gao). 

Regarding Claims 20 and 8, Gao discloses a computer-based information handling system, wherein the partition identifier of the first one of the different partitions and the partition identifier of the second one of the different partitions are numeric identifiers and wherein the step of merging the different partitions into a single partition comprises: 
if the first one of the different partitions has a partition identifier that is less than a partition identifier of the second one of the different partitions, assigning the partition identifier of the first one of the different partitions to the second one of the different partitions ([0042]-[0043], Gao); and 
if the first one of the different partitions has a partition identifier that is greater than a partition identifier of the second one of the different partitions, assigning the partition identifier of the second one of the different partitions to the first one of the different partitions ([0042]-[0043], Gao). 

Regarding Claims 21 and 9, Gao discloses a computer-based information handling system, wherein the records in each pair of matching records have one or more matching data elements ([0023], Gao). 

Regarding Claim 12, Gao discloses a method of claim 1, wherein the records contain data elements representative of at least one selected from the group consisting of a business entity and an employer ([0027], Gao). 

Regarding Claim 24, Gao discloses a computer-implemented method for partitioning records in an of the electronically stored data set, each record having one or more data elements, the method comprising: 
comparing the records to identify pairs of matching records in the electronically stored data set representative of a same entity ([0023], “such as an entity key that represents an entity (e.g., member or company) in the online professional network and a partition key that represents a given partition (e.g., time interval, location, demographic, etc.) associated with the data. In turn, rows from disparate inputs with the same entity key and partition key may be aggregated into a single merged record by data-processing system 102,” Gao); 
for each of the pairs of matching records, storing a match record comprising two record identifiers, each of the two record identifiers associated with one record in the pair of matching records ([0037], Gao); 
assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each record in the unique partition does not overlap with 9 processing can be performed on each partition independently ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 and 122,” Fig. 3, 308, 310, 318; wherein since the merged or combined attribute-value pairs 1:3, 10:1, 11:2, 16, 1 correspond to only entity key (or entity) 1, they do not overlap with other partitions10, [0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the corresponding assigned entity keys,” [0030], “For example, the processing apparatus may partition the records in a data set so that records from a given day are stored, in ascending order of entity key, in the same data file,” [0037], “Merging apparatus 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao),
wherein the unique partition is selected from a plurality of available partitions, each of the plurality of available partitions is represented by one of a plurality of electronically stored partition identifiers, and the step of assigning each matching record to a unique partition comprises, for each match record ([0030], Gao), the steps of: 
(a) determining whether a first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(b) if it is determined in step (a) that the first one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, determining whether a second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition ([0045]-[0049], Gao); 
(c) if it is determined in step (b) that the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assigning an available partition identifier to both of the first one of the record identifiers in the match record and the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(d) if it is determined in step (a) that the first one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned 
(e) if it is determined in step (d) that the second one of the record identifiers in the match record does not represent a record of the electronically stored data set that has previously been assigned to a partition, assigning a partition identifier to the second one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the first one of the record identifiers in the match record ([0045]-[0049], Gao); 
(f) if it is determined in step (b) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, assigning a partition identifier to the first one of the record identifiers in the match record which is equal to the partition identifier previously assigned to the second one of the record identifiers in the match record ([0045]-[0049], Gao); 
(g) if it is determined in step (d) that the second one of the record identifiers in the match record represents a record of the electronically stored data set that has previously been assigned to a partition, determining whether the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to the same partition ([0045]-[0049], Gao); 
(h) if it is determined in step (g) that the record of the electronically stored data set represented by the first one of the record identifiers and the record of the electronically stored data set represented by the second one of the record identifiers are assigned to different partitions, merging the different partitions into a single partition by setting a partition identifier .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2017/0364563) in view of David Alan Bayliss (US 8,484,211).

Regarding Claims 22 and 10, Gao discloses a computer-based information handling system, wherein the instructions are executable to compare the records by: 
identifying one or more match candidates ([0023], Gao).
Gao also discloses assigning a score ([0040] and [0060], Gao).  However, Gao does not expressly disclose: assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to the same entity; and a threshold.  Bayliss discloses: assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to the same entity (Col. 9, lines 3-29, Bayliss); and determining whether each score meets a preselected threshold value and, if so, generating a match record (Col. 9, lines 3-29, Bayliss).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Gao by incorporating assigning a score to each of the one or more match candidates, the score representative of a likelihoods that the records in the match candidate resolve to a common entity; and a threshold, as disclosed by Bayliss, in order to be able to accurately identify the degree of similarity between the records and in order to establish a minimum degree of similarity. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.



Response to Arguments
Applicant argues that detection, respectively. Similarly, the claim limitations of the present invention cannot be practically performed in the human mind, for example, due to the mere magnitude of the number of records to be reviewed as discussed in paragraphs [0018]-[0022] of Applicants Published Application. Assuming, purely for argument’s sake, that the claimed invention recites an abstract idea, Applicant submits that the subject matter of the amended claims is integrated into a practical application and is therefore patent eligible. As clarified in the current amendments, the elements of independent claims, 1, 13, and 24 represent an improvement to the functioning of a computer, and thus represent a practical application. MPEP § 2106.04(d)(1). Specifically, as discussed in paragraphs [0002], [0003], and [0018]-[0024] of Applicants Published Application, the claimed invention provides a particular method in which it is possible to execute specific steps in a highly parallel manner to achieve a high degree of overall performance when performing large number of comparisons in large data sets (i.e., 10 million records).
	The Examiner respectfully disagrees. First, the claims as amended do not recite anything related to the magnitude of the number of records.  Second, while the specification may provide some benefit or address some advantage, the claims does not currently reflect that practical application.  The recitation related to parallel processing has not been given patentable weight since it is recited as a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
The rejection under 35 USC 101 is maintained and a detailed explanation is found in section “Claim Rejections - 35 USC § 101.”

Applicant argues that the applied art fails to disclose “assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each matching record in the unique partition does not overlap with records within any other partition representing the same entity.”
The Examiner respectfully disagrees. The applied art does disclose: assigning each matching record to a unique partition containing all matching records representing the same entity, wherein each record in the unique partition does not overlap with records within any other partition representing the same entity, so parallel11 processing can be performed on each partition independently ([0046], “each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6,” [0047], “ the record having an entity key of 1 includes three attribute-value pairs of 1 and 3, 3 and 2.3, and 8 and 1; the record having an entity key of 2 includes three attribute-value pairs of 1 and 4, 2 and 20, and 3 and 3.1; the record having an entity key of 3 includes three attribute-value pairs of 1 and 1, 3 and 4.2, and 6 and 100; and the record having an entity key of 5 includes three attribute-value pairs of 1 and 1, 2 and 99, and 4 and 122,” Fig. 3, 308, 310, 318; wherein since the merged or combined attribute-value pairs 1:3, 10:1, 11:2, 16, 1 correspond to only entity key (or entity) 1, they do not overlap with other partitions12, [0053], “To generate merged records 318 from data sets 308-312, mappers 302-304 may operate in parallel on the 208 may then use data files 222 and index files 224 in data repository 234 to process queries 240 of data from inputs 202. More specifically, the merging apparatus may combine records with the same entity and/or partition keys 230 from data repository 234 into a single merged record containing the keys and a single field containing a list of attribute-value pairs 232 from the records,” [0039], “In another example, merging apparatus 208 may obtain a whitelist of attributes to be included in the merged records and exclude attribute-value pairs with attributes not on the whitelist from the merged records,” [0043], “the merged record may contain a full history of attribute-value pairs for the entity represented by the entity key,” Gao).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
February 24, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        2 The limitation “to identify and link the matching records within the electronically stored data set through parallel processing” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim
        
        3 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        4 The limitation “to efficiently identify and link the matching records within the electronically stored data set through parallel processing” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim
        
        5 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        6 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        7 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318
        8 The limitation “to efficiently identify and link the matching records within the electronically stored data set through parallel processing” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim
        9 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        10 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318
        11 The limitation “so parallel processing can be performed on each partition independently” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        12 Note that while the attribute-value pairs have common values, the actual entire record is different that the other records in 318